                                                                  ÿ©ª«¬ÿ®2:21-cv-01367-JAD-NJK
                                                                   Case   ¯®°±²³±´°µ¶·±¸¹º±»¸¼ÿÿÿº½²¾¿¬ÀÁÿ8·ÿÿÿFiled
                                                                                                 Document      ÂÃÄ¬Åÿ́ÆÇ°ÆÇ®°ÿÿÿPage
                                                                                                                     08/19/21   ÈªÉ¬ÿ1°ÿof½Êÿ2®

                                                             1ÿ 89  :F;<<>=<>ÿÿG<
                                                                               ?@ÿ=AB    =>@ÿB9Cÿ36ÿ                                                      ÿ
                                                                DE                     ÿDB
                                                             2ÿ H38DIJJÿ       Kÿ   LM   JNI8ÿ         J@ J@OQ<
                                                                                                             @ÿVÿ
                                                                    8  3  ÿPB  Q<     = >ÿ
                                                                                         PR    S  ;E  TÿO <=U
                                                             3ÿ J<
                                                                 HRT9WÿEXEÿ11S<TYÿÿDEF<><ÿÿ89169ÿ
                                                             4ÿ ZE   [ET\9_9
                                                                           ;B[CEE]ÿ]ÿÿ7ÿ722@7@78844@5@52252ÿÿ
                                                                ^  <:
                                                             5ÿ I_<9[]ÿ=SB=>BC`TQ[<Q@:B_ÿ
                                                             6ÿ ab bvcmdelfmgÿwx
                                                                               hÿjcedoÿykf    jf{eÿnc
                                                                                                   lmdezbÿcnobbgoÿccejÿÿpcdmb{qbqÿrÿ}f
                                                                                                                                    mhÿesf
                                                                                                                                         tbmÿ~{
                                                                                                                                             huÿmmeÿÿ
                                                                pf                        oz  m            dm           |f              fj
                                                                                                                                         o
                                                             7ÿ
                                                             8ÿ                                                  DMZIÿHZZIHÿMHZ8M?Zÿ?8Zÿ
                                                             9ÿ                                                             MHZ8M?Zÿ^ÿDIXÿ
                                                            1ÿ
                                                            11ÿ J<C<ÿDEQTBCYÿ                                                                       ?<TEÿDB@ÿ2]21:F1367D ÿ
                                                            12ÿ                                         O[<9CW9Yÿ                                 ÿ
                                                                                                                                                         ÿ ÿÿÿ ÿ
                                         )"#*+ÿ%,ÿ--..ÿ




                                                            13ÿ FT@ÿ                                                                                           ÿ ÿÿ
         ÿ




                                                                                                                                                     ÿÿ    ÿ ÿ
                          4.54675.ÿ.ÿÿ2-32ÿ




                                                            14ÿ ?9  W V ÿ BÿDB    =  W ;ÿ
                                                                                         J<   T ÿXE   S < T
                                                                                                          Yÿ<ÿDE    F  <>< ÿNR     C 9
                                                                                                                                     : 9\<
                                                                                                                                         [ÿ           ÿ  ÿ 
                                                                                                                                                                             ÿ
                         ÿ ÿ




                                                                ?B=\B=<W9BCÿPE<[W;ÿGECE9WÿO[<CYÿ                                                       ÿ
                  "#(ÿ$/ÿ&%#(&+'ÿ0(ÿ1##$#
   ÿÿÿ
ÿÿ




                                                            15ÿ                                         EEC><CW@ÿ                                  ÿ
                                                                                                                                                     ÿÿ
                                                            16ÿ
           ÿ !#




                                                                                                                                                     ÿ
                                                            17ÿ ÿ
                                                            18ÿ              O[<9CW9ÿJ<C<ÿDEQTBCÿ<C>ÿEEC><CWÿ?9WVÿBÿDB=W;ÿJ<TÿXES<TYÿ<ÿDEF<><ÿNRC9:9\<[ÿ
                                                            19ÿ ?B=\B=<W9BCÿPE<[W;ÿGECE9WÿO[<CÿW;Eÿ?9WV¡ÿ;E=E¢VÿTW9\R[<WEÿWBÿE£WEC>ÿW;EÿW9_EÿB=ÿW;Eÿ?9WVÿWBÿ9[Eÿ
                                                            2ÿ <CÿCTQE=ÿB=ÿBW;E=Q9TEÿ=ET\BC>ÿWBÿO[<9CW9¤Tÿ?B_\[<9CWÿ¥I?^ÿDB@ÿ1¦ÿ=B_ÿW;Eÿ:R==ECWÿ>REÿ><WEÿBÿ
                                                            21ÿ LE>CET><VYÿRSRTWÿ18Yÿ221ÿWBÿHE\WE_¢E=ÿ8Yÿ221@ÿÿ
                                                            22ÿ              Z;9Tÿ9TÿW;Eÿ9=TWÿTW9\R[<W9BCÿB=ÿ<CÿE£WECT9BCÿBÿW;9Tÿ>E<>[9CE@ÿÿZ;EÿO<=W9ETÿ\=BF9>EÿW;Eÿ
                                                            23ÿ B[[BQ9CSÿ9CB=_<W9BCÿWBÿW;Eÿ?BR=Wÿ=ES<=>9CSÿW;Eÿ\=B\BTE>ÿE£WECT9BCÿBÿW9_E]ÿÿ
                                                            24ÿ              1@ÿ EEC><CW¤Tÿ:BRCTE[ÿ;<FEÿBC[Vÿ=E:ECW[Vÿ¢EECÿ=EW<9CE>ÿ<C>ÿ<=Eÿ:R==ECW[Vÿ=EF9EQ9CSÿ
                                                            25ÿ              W;Eÿ?9WV¤Tÿ>B:R_ECWTÿ9CÿB=>E=ÿWBÿ\=B\E=[Vÿ=ET\BC>ÿWBÿO[<9CW9¤Tÿ?B_\[<9CW@ÿÿ
                                                            26ÿ              2@ÿ REÿWBÿW;EÿF<TWÿCR_¢E=ÿBÿ>B:R_ECWTÿ<C>ÿ\<=W9ETÿ<TTB:9<WE>ÿQ9W;ÿ<ÿ;E<[W;ÿ¢ECE9WTÿ
                                                            27ÿ              \[<CYÿ9Wÿ9TÿW<U9CSÿ[BCSE=ÿW;<Cÿ<CW9:9\<WE>ÿWBÿS<W;E=ÿW;EÿCE:ETT<=Vÿ>B:R_ECW<W9BC@ÿÿ
                                                            28ÿ ¨¨ÿ̈
                                                                ÿ                                                                            ÿ                                       ÿ
                                                                  ÿ
                                                                   ÿ2:21-cv-01367-JAD-NJK
                                                                  ÿCase  ¡¢£¡¤ ¥¦§¡¨©ª¡«¨¬ÿÿÿDocument
                                                                                                ª­¢®¯°±ÿ8§ÿÿÿFiled
                                                                                                              ²³́µÿ08/19/21
                                                                                                                    ¤¶·¶· ÿÿÿ̧¹ÿ2ÿof­ºÿ2
                                                                                                                              Page



                                                            3ÿ          49ÿ ;<=<>?<ÿ@AB>?<CÿD?ÿEC?AÿD>ÿFG<ÿHDI?FÿA=ÿEÿFGJ<<ÿK4LÿM<<NÿFJDECÿFGEFÿMDCCÿ@A>FD>B<ÿ
                                                            2ÿ          FGJABOGÿFG<ÿ=DJ?FÿM<<NÿA=ÿP<QF<HR<Jÿ2239ÿÿ
                                                            4ÿ          59ÿ SG<J<ÿEJ<ÿ>AÿAFG<JÿI<EICD><?ÿAJÿQJA@<<ID>O?ÿMDFGÿMGD@GÿFGD?ÿ<TF<>?DA>ÿMABCIÿ
                                                            5ÿ          D>F<J=<J<9ÿÿ
                                                            6ÿ SGD?ÿ?FDQBCEFDA>ÿFAÿ<TF<>IÿFG<ÿI<EICD><ÿD?ÿHEI<ÿD>ÿOAAIÿ=EDFGÿE>Iÿ>AFÿ=AJÿQBJQA?<?ÿA=ÿI<CEU9ÿÿ
                                                            7ÿ ÿ;EF<IVÿÿWBOB?Fÿ39Xÿ223ÿ                                Pjnllÿ}ÿ~linÿl9l99ÿ
                                                            8ÿ ÿÿ
                                                            9ÿ ÿYUVÿÿÿZ?Zÿ[\]^_ÿabÿc_defgÿ                         YUVÿÿÿZ?Zÿ^fgydxÿbÿsdxstÿ
                                                                       hBC
                                                                         D<ÿW9ÿ i<   J
                                                                                     ? @G ÿ K
                                                                                            jkÿ
                                                             ÿ lEMÿm==D@<ÿA=ÿhBCD<ÿW9ÿi<J?@Gÿ     YE
                                                                                                   JÿjA9
                                                                                                       ÿ576L
                                                                                                           ÿ           D  @9G4EÿA
                                                                                                                                  JIÿME   9ÿA JIAO>GÿK<jkÿ   YE  JÿjA  9ÿ 47Lÿ
                                                                                                                       4  9                 JIÿB       ?ÿ  EJN ME  U ÿ
                                                           3ÿ 3lE       3?ÿk<
                                                                           ÿn9ÿEYJ
                                                                              O  ?
                                                                                 XDÿIj<
                                                                                      O<oJEÿWo
                                                                                            IE<ÿ99ÿ33ÿ
                                                                                              ÿ                        PlEB?DFÿ<k<
                                                                                                                                 ÿ33OE?Xÿÿj<oEIEÿÿ937ÿ
                                                           33ÿ pEHqH<J?@GCEM9@AHÿ                                       ar rsydet_ÿyuÿÿ{_
                                                                                                                                         vsdÿw_ v_ÿc\
                                                                                                                                                    txytt^rfÿ^ru]ÿÿs
                                                                                                                                                                    svÿ{s ddrgyÿrz^syteÿÿ
                                                           32ÿ ÿ       arr
                                                                         s dt_u eÿ
                                                                                 vs  dÿw_   v
                                                                                            _tx  ytr
                                                                                                   ÿzytyÿ
                                                                                                        {_|e
                                                                                                           stÿ
                                                                                                             ÿ          _                    yx y           ^
                                                                                                                                                              y       ds
                                                                                                                        _y]rgÿ_t_v^rÿ]ytÿÿ
                                       *#$+,ÿ&-ÿ..//ÿ




                                                           34ÿ                                                     ÿ
         ÿ
                                      86/ÿ/ÿÿ3.43ÿ




                                                           35ÿ                                                      ÿ
                        ÿ ÿ
                              '()ÿ2$$%$
    ÿÿÿ
ÿÿ
                         5'/$6),ÿ517




                                                           36ÿ                                                      ÿÿÿ9ÿ
                                                                ÿ
                        ÿ!&
                 #$)ÿ%0




                                                           37ÿ
            ÿ!"$




                                                           38ÿ ÿÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                           39ÿ ÿÿ     ÿÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ >                              DF<IÿPStates
                                                                                                                     United         FEF<?ÿ;DMagistrate
                                                                                                                                               ?FJD@FÿABJFÿJudge
                                                                                                                                                               hBIO<ÿ
                                                           3ÿ ÿÿ                                                    ;EF<IVÿÿAugustÿ19, 2021             ÿ ÿ ÿ
                                                           2ÿ ÿ5ÿ92617 3164ÿ
                                                           23ÿ
                                                           22ÿ
                                                           24ÿ
                                                           25ÿ
                                                           26ÿ
                                                           27ÿ
                                                           28ÿ
                                                           29ÿ
                                                                ÿ                                             1ÿ2ÿ1ÿ                                                                    ÿ
                                                                 ÿ
